--------------------------------------------------------------------------------

Exhibit 10.1
 
 
Portions of this Exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission.  The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.


THIS PUBLISHING SERVICES AGREEMENT (this “Agreement”) is entered into as of the
17th day of November 2009, by and between Playboy Enterprises, Inc. (“Playboy”),
and American Media, Inc. through its wholly-owned subsidiary, American Media
Operations, Inc. (which, collectively, shall be referred to herein as
“AMOI”).  For purposes of this Agreement, each of Playboy and AMOI may be
referred to individually as a “party” (and together as the “parties”).


WHEREAS, Playboy owns the properties and materials set forth in Exhibit A hereto
(the “Properties”);


WHEREAS, Playboy wishes to engage AMOI to provide certain publishing services
for the Properties on the terms and conditions set forth in this Agreement; and


WHEREAS, AMOI wishes to provide certain publishing services for the Properties
on the terms and conditions set forth in this Agreement.


NOW, THEREFORE, in consideration of the foregoing and the mutual promises
contained herein, the parties hereby agree as follows:


ARTICLE I
PUBLISHING SERVICES


1.1            Retention of AMOI.  Subject to the terms and conditions set forth
in this Agreement, Playboy hereby appoints and retains AMOI to provide the
publishing services set forth in Exhibit B hereto (the “Services”) for the
Properties, and AMOI hereby accepts such appointment and retention and agrees to
provide the Services for the Properties.  AMOI’s responsibilities hereunder will
include all publication services commonly understood in the industry that are
integral to the publication and distribution of the print and digital editions
of Playboy Magazine, Playboy Special Editions and Playboy Calendars (such as
production, manufacturing, newsstand distribution, subscription promotion, sales
and fulfillment and advertising sales and marketing) specifically set out in
Exhibit B.  Playboy, in entering into this Agreement, is relying upon AMOI’s
knowledge and expertise concerning the Services.


1.2            Exclusivity; Subcontracting.  During the Term, Playboy shall not
engage, hire or employ any person or entity other than AMOI to provide any of
the Services for the Properties, directly or indirectly, in whole or in
part.  Other than in the normal course of providing the Services, AMOI may not
subcontract or otherwise engage any third party to perform the Services without
the prior written consent of Playboy.  AMOI shall be responsible and liable to
Playboy for the performance by any third party engaged by AMOI to provide the
Services.


1.3            Additional Services.  In addition to the Services, Playboy may
request that AMOI provide additional services from time to time.  The scope of
any such services, as well as the term, cost and other conditions applicable to
such services, shall be as Playboy and AMOI may mutually agree in
writing.  Nothing herein shall create any obligation on the part of Playboy to
request or AMOI to provide any such additional services.


1.4            Standard of Performance.  AMOI shall provide the Services with
the same level of care, skill and diligence as Playboy currently uses in the
provision of similar services.

 
 

--------------------------------------------------------------------------------

 

1.5            Control of the Properties.  Playboy shall retain sole and
exclusive responsibility for the editorial content of the Properties.  Nothing
in this Agreement shall be construed to prevent or hinder Playboy from retaining
and exercising full and complete control over the editorial content of the
Properties.


1.6            Playboy’s Intellectual Property.  AMOI acknowledges that Playboy
has a significant interest in the quality standards under which Playboy’s
trademarks will be used by AMOI under this Agreement.  AMOI may use Playboy’s
trademarks in the normal course of business hereunder without advance approval
from Playboy; provided however that, AMOI shall provide Playboy with examples of
such use for its review.  This review will not be for the purpose of
pre-clearance, but for the purpose of conducting post-use audits so that Playboy
may advise AMOI of any improper or inappropriate use, which use will thereupon
be corrected or cease as soon as reasonably practicable.  Any additional
goodwill associated with Playboy’s trademarks created through the use of such
trademarks by AMOI will inure solely to the benefit of Playboy. AMOI shall
accompany any use of Playboy’s intellectual property with such trademark and
copyright notices as Playboy may reasonably request.


1.7            Licenses and Permits.  AMOI shall be responsible for obtaining
and maintaining at its sole expense throughout the Term, any and all licenses,
permits and approvals (including any relevant governmental, regulatory and other
licenses, permits, patents, approvals and permissions) (collectively “Permits”)
necessary to perform its obligations under this Agreement.  AMOI shall not be
responsible or liable for:  (i) any Permits Playboy must obtain or maintain in
connection with the Properties; or (ii) any taxes owed by Playboy in connection
with the Properties.


1.8            Continuing Publication.  Anything in this Agreement to the
contrary notwithstanding, nothing will obligate Playboy to continue to publish
any or all of the Properties.  *****


1.9            Business Plan.  Attached hereto as Exhibit D is the 2010 and 2011
mutually agreed upon business plan for Playboy Magazine.  *****


1.10          Third Party Service Providers.   AMOI acknowledges that some of
the Services to be provided by AMOI hereunder are currently being provided to
Playboy by third parties.  Immediately upon execution of this Agreement, Playboy
shall send notices of termination under such third party agreements as soon as
commercially practicable. In no event shall AMOI commence to provide or be paid
for the Services prior to January 1, 2010 except for Subscription Promotion and
Subscription Sales Services (as set forth in Exhibit B, Section 3) which
AMOI will commence December 1, 2009, and Print and Digital Advertising Services
(as set forth in Exhibit B, Section 4) for geographical territories not
presently serviced by third party service providers which AMOI will commence
December 1, 2009 in partnership with Playboy’s present internal sales team.


ARTICLE II
CONSIDERATION


2.1            Service Fees.  In consideration of the Services, Playboy shall
cause AMOI to receive the fees set forth in Exhibit E hereto (the “Service
Fees”). AMOI shall, on a monthly basis, remit all balances due to Playboy, net
of the Service Fees and any Expenses (as more fully set forth below in Section
2.2).   (The Service Fees set forth in Exhibit E, Sections 1, 3, and 6 are also
sometimes collectively referenced herein as the “Flat Rate Service Fees”).


A.             Annual Increase of Flat Rate Service Fees.  Commencing with
calendar year 2012, and then again upon the commencement of each calendar year
thereafter, all Flat Rate Service Fees set forth in this Agreement shall
automatically increase by the greater of ***** or the increase in the CPI for
the preceding year.  The term “CPI” shall mean the “Consumer Price Index”
published by the Bureau of Labor Statistics of the United States Department of
Labor, All Items, New York, NY – Northeastern, NJ for urban consumers.

 
2

--------------------------------------------------------------------------------

 

B.             Cost Savings Incentive.  Playboy shall pay to AMOI an amount
equal to ***** of any verified savings that AMOI is able to achieve on Playboy’s
behalf as a result of AMOI’s scale and volume on mutual third party contracts
and agreements, including but not limited to:  *****, for a period of *****
following the date upon which Playboy begins to realize the cost savings, except
for savings, if any, resulting from a renegotiation of Playboy’s existing
contract with *****, in which case AMOI will be entitled to such savings only
for the portion of calendar 2010 in which such lower prices are in effect.  For
purposes of clarification, in the case of a renegotiated contract with *****,
AMOI would be entitled to ***** of the savings resulting from the renegotiated
prices as compared to Playboy’s existing contract with *****.  For 2011, if AMOI
is able to achieve lower pricing for Playboy than AMOI’s current ***** contract,
AMOI shall be entitled to receive ***** of such savings for that calendar year
only.


C.             Subscription Incentive.  Playboy shall pay to AMOI an amount
equal to ***** of subscription revenues generated in excess of those agreed upon
subscription revenue goals achieved within the defined cost parameters on a
calendar year basis.  For 2010, the subscription revenue goal is ***** and for
2011, the subscription revenue goal is *****.  Subscription revenue goals for
years beyond 2011 will be mutually agreed to by the parties in writing.


2.2            Expenses.  Playboy shall reimburse AMOI for all costs and
expenses that AMOI may pay, subject to Playboy’s pre-approval, to third parties
during the Term in connection with the performance of AMOI’s duties under this
Agreement (excluding salaries and benefits provided to AMOI’s employees);
provided, however, that AMOI shall provide Playboy with a monthly accounting of
such costs and expenses showing the date, amount and purpose of each. For the
avoidance of doubt, all direct costs of production, and advertising sales and
marketing (provided that expenses for advertising sales and marketing do not
exceed ***** per calendar year, excluding such costs that are self funded
pursuant to specific advertiser programs) will be the responsibility of Playboy
and will be passed thru at cost.  Moreover, it is understood and agreed that
AMOI will maintain a guaranteed rate base (the “Guaranteed Rate Base”) with a
subscriber mix that has been mutually approved and attached hereto as Exhibit F
for Playboy Magazine of ***** for calendar years 2010 and 2011 and all direct
costs will be the responsibility of Playboy and shall be passed thru at cost,
but not to exceed ***** and ***** respectively for 2010 subscription and
newsstand promotion, and ***** and ***** respectively for 2011 subscription and
newsstand promotion.  Any costs in excess of the 2010 and 2011 defined
thresholds in the immediately preceding sentence required to maintain the *****
Guaranteed Rate Base will be the sole responsibility of AMOI unless agreed to in
advance by Playboy.  For clarification purposes, Guaranteed Rate Base is the
circulation allowed under the Audit Bureau of Circulations’ rules and
regulations.  AMOI shall recommend a Guaranteed Rate Base for each year after
2011, but the Guaranteed Rate Base for each year after 2011 shall be determined
by Playboy in its sole discretion.  All direct costs arising from AMOI’s
performance of the Services in accordance with the business plan (and including
advertising sales and marketing expenses that do not exceed ***** per calendar
year as set forth above) are deemed approved by Playboy pursuant to this Section
2.2.


2.3            Audit Rights.  AMOI shall:  (i) keep accurate books and records
covering all transactions relating to or arising out of this Agreement; and (ii)
permit Playboy or its nominees, employees, agents or representatives to have
full access to such books and records in order to inspect such books and records
upon not less than five (5) days prior written notice at all reasonable hours of
the day, to conduct an examination of and to copy (at Playboy’s expense), all
such books and records.  AMOI shall maintain in good order and condition all
such books and records for a period of two (2) years after the expiration or
termination of this Agreement or, in the event of a dispute between the parties
hereto, until such dispute is resolved, whichever date is later, and such books
and records shall be kept at the address stated in Paragraph 5.4 hereof.

 
3

--------------------------------------------------------------------------------

 

ARTICLE III
TERM AND TERMINATION


3.1            Term.  Unless earlier terminated as provided hereunder, the
initial term of this Agreement shall commence on the date hereof and shall
expire on December 31, 2014 (the “Initial Term”); provided, however, that, after
the expiration of the Initial Term, this Agreement shall automatically renew for
an unlimited number of one (1) year periods (each, a “Renewal Term”) unless
either party gives the other party at least one hundred eighty (180) days
written notice before the end of the Initial Term or any Renewal Term.  The
Initial Term and all Renewal Terms, if any, shall be referred to herein as the
“Term.”


3.2            Termination.


A.             Termination Upon Default. Upon the occurrence of an Event of
Default, the non-defaulting party may terminate this Agreement, effective upon
not less than thirty (30) days prior written notice to the defaulting party, but
only if such default remains uncured for a period of thirty (30) days after such
written notice of default.  With respect to AMOI, an “Event of Default” shall
occur if: (a) AMOI fails to perform any obligation contained in this Agreement
or breaches any of its representations, warranties or undertakings; or (b) AMOI
fails to provide to Playboy true and correct copies of all financial reports,
financial information and certifications which AMOI is required to provide to
its term and/or working capital lenders and/or the holders (or agents/trustees)
of its 2011 notes; subordinated notes and/or senior PIK notes within five (5)
days after the same are provided to the applicable lender, agent, trustee or
noteholder (collectively, the “Debtholders”); or (c) AMOI fails to provide
Playboy with any notice or communication from any Debtholder stating, or
notifying AMOI of any default under an applicable loan or debt instrument,
termination of any credit facility or acceleration of the payment of any
indebtedness within three (3) days after the same is received by AMOI; or (d)
any event or adverse change in the financial condition of AMOI occurs that
constitutes, or would constitute when reported or published, an event of default
or breach of any financial or loan covenant under any agreement between AMOI and
the Debtholders.  With respect to Playboy, an “Event of Default” shall occur if
Playboy fails (i) to timely pay the Service Fees or make any other payment
required under this Agreement when due; or (ii) to perform any obligation
contained in this Agreement or breaches any of its representations, warranties
or undertakings.


B.             Termination -- Print Advertising Sales Services.  If AMOI does
not sell at least ***** per annum in print advertising revenue on a calendar
year basis for Playboy Magazine, then Playboy shall have the right to terminate
this Agreement or the Print Advertising Sales Services upon not less than sixty
(60) days prior written notice to AMOI.  If Playboy exercises such right of
termination, then (i) AMOI shall retroactively reduce its commission fees for
such print advertising sales Services from ***** to ***** in such calendar year;
and (ii) AMOI will cooperate in transitioning all Services back to Playboy or
Playboy’s designee for ***** for no additional Service Fees.  AMOI shall perform
such advertising sales Services during any transition period with the same level
of care, skill and diligence as AMOI used prior to the commencement of such
transition Services, and shall pay Playboy the difference, if any, between the
amount Playboy actually receives in print advertising revenue for such *****
period and the sum generated by AMOI in the previous ***** period (the “Print
Termination Fee”).  However, the Print Termination Fee shall be reduced by an
amount equal to the retroactive reduction in commissions set forth in Section
3.2.B(i) above, plus ***** of the print advertising revenue achieved during such
***** transition period.  Additionally, in no event shall the amount of the
Print Termination Fee exceed *****.

 
4

--------------------------------------------------------------------------------

 

C.             Termination -- Digital Advertising Sales Services.  If AMOI does
not sell at least ***** per annum in digital advertising revenue on a calendar
year basis for playboy.com, then Playboy shall have the right to terminate this
Agreement or the Digital Advertising Sales Services upon not less than sixty
(60) days prior written notice to AMOI.  If Playboy exercises such right of
termination, then (i) AMOI shall retroactively reduce its commission fees for
such digital advertising sales Services from ***** to ***** in such calendar
year; and (ii) AMOI will cooperate in transitioning all Services back to Playboy
or Playboy’s designee for ***** for no additional Service Fees.  AMOI shall
perform such advertising sales Services during any transition period with the
same level of care, skill and diligence as AMOI used prior to the commencement
of such transition Services, and shall pay Playboy the difference, if any,
between the amount Playboy actually receives in digital advertising revenue for
such ***** period and the sum generated by AMOI in the previous ***** period
(the “Digital Termination Fee”).  However, the Digital Termination Fee shall be
reduced by an amount equal to the retroactive reduction in commissions set forth
in Section 3.2.C(i)  above, plus ***** of the digital advertising revenue
achieved during such ***** transition period.  Additionally, in no event shall
the amount of the Digital Termination Fee exceed *****.


3.3            Effect of Termination.  If the Term of this Agreement expires
without renewal or if this Agreement is terminated for any reason, the parties
agree to cooperate with one another and to take all actions necessary to effect
a smooth transition to Playboy or any third party or parties of Playboy’s
choosing of the Services.  The termination of this Agreement shall be without
prejudice to any rights that shall have accrued to the benefit of any party
prior to such termination.  Upon termination or expiration of this Agreement,
(i) the Service Fees shall be prorated to the date of termination and shall be
due within sixty (60) days of termination or expiration of this Agreement; and
(ii) Playboy shall be required to promptly reimburse AMOI for any expenses under
Section 2.2 incurred by AMOI prior to the end of the Term as set forth in this
Agreement.


ARTICLE IV
INDEMNIFICATION


4.1            Indemnification by Playboy.  Playboy shall indemnify, defend and
hold AMOI, its affiliates and all officers, directors, employees, stockholders,
partners, members, consultants and agents of AMOI and its affiliates harmless
from and against any and all claims, demands, costs, damages, losses,
liabilities, expenses (including reasonable attorney fees and disbursements),
judgments, fines, settlements and other amounts (collectively, “Damages”)
claimed, suffered or incurred by any third party that arise from or in
connection with the authorized use of the Properties by AMOI hereunder, unless
such Damages are caused by the negligence or willful misconduct of AMOI.


4.2            Indemnification by AMOI.  AMOI shall indemnify, defend and hold
Playboy, its affiliates and all officers, directors, employees, stockholders,
partners, members, consultants and agents of Playboy and its affiliates harmless
from and against any and all Damages (as “Damages” is defined above) claimed,
suffered or incurred by any third party that arise from the performance of the
Services, including any and all Damages arising from the performance of the
Services by any third party as provided under Paragraph 1.2 hereof, unless such
Damages are caused by the negligence or willful misconduct of Playboy.

 
5

--------------------------------------------------------------------------------

 

4.3            No Set-Off.  For the avoidance of doubt, neither party shall be
entitled to set-off any amount owed pursuant to this Agreement by the amount of
any Damages for which a party seeks indemnification pursuant to this Agreement.


4.4            Indemnification Procedures.  The indemnified party shall give
prompt written notice to the indemnifying party of any demand, suit, claim or
assertion of liability by third parties or other circumstances that could give
rise to an indemnification obligation hereunder against the indemnifying party
(a “Claim”), but any failure or delay in giving such notice shall not affect the
indemnified party’s right to indemnification and the indemnifying party’s
obligation to indemnify as set forth in this Agreement, except to the extent the
indemnifying party’s ability to remedy, contest, defend or settle with respect
to such Claim is thereby prejudiced.  Notwithstanding anything herein to the
contrary (i) the indemnified party shall have the right, at its own cost and
expense, to participate in the defense, opposition, compromise or settlement of
any Claim; (ii) the indemnifying party has the exclusive right to control the
defense and all negotiations for any settlement or compromise of any Claim;
(iii) the indemnifying party may, at any time, settle any Claim without the
indemnified party’s consent; provided, however, that the indemnifying party
shall not settle any Claim in a manner that includes an admission of civil or
criminal wrong doing on the part of the indemnified party; and (iv) the
indemnified party shall assist and cooperate with the indemnifying party in the
defense of any Claim at the expense of the indemnifying party.


4.5            Insurance.  Playboy shall obtain and maintain at all times during
the Term the following insurance policies:  (A) comprehensive commercial general
liability with the following limits and characteristics:  (i) ISO
occurrence-based CGL coverage that is CG 00 01 10 96 or equivalent; (ii) *****
per occurrence limit, ***** aggregate; (iii) includes coverage for premises,
operations, products, completed operations and contractual liability; (iv)
includes AMOI as an additional insured as respects claims contemplated by
Playboy’s indemnity obligation to AMOI, provided that AMOI’s coverage will not
be called upon to contribute to defense or settlement of these claims until
coverage provided by Playboy is exhausted by defense or settlement of the claims
in question; (B) Commercial Umbrella coverage with CGL scheduled as underlying,
***** limit; and (C) Media Errors and Omissions in the amount of ***** per
occurrence and in the aggregate, covering Playboy’s content only.  Playboy shall
notify AMOI promptly in the event of any material change, alteration, nonpayment
of premium or cancellation of such insurance policies.  All insurance policies
shall be underwritten by insurers with an A.M. Best rating of not less than
A:IX.  Upon the execution of this Agreement, Playboy shall provide AMOI with a
certificate of insurance, naming AMOI as an additional insured as respects
coverages (A), (B) and (C) indicated above, and renewal certificates as
necessary for the Term of the Agreement.  It is understood and agreed that each
party shall be responsible for its own business interruption insurance.


AMOI shall obtain and maintain at all times during the Term the following
insurance policies:  (A) comprehensive commercial general liability with the
following limits and characteristics:  (i) ISO occurrence-based CGL coverage
that is CG 00 01 10 96 or equivalent; (ii) ***** per occurrence limit, *****
aggregate; (iii) includes coverage for premises, operations, products, completed
operations and contractual liability; (iv) includes Playboy as an additional
insured as respects claims contemplated by AMOI’s indemnity obligation to
Playboy, provided that Playboy’s coverage will not be called upon to contribute
to defense or settlement of these claims until coverage provided by AMOI is
exhausted by defense or settlement of the claims in question; (B) Workers
Compensation with statutory limits and Employers Liability with limits not less
than *****, (C) Commercial Property coverage on all Playboy property in AMOI’s
possession, special causes of loss form, waiver of subrogation in favor of
Playboy; (D) Commercial Umbrella coverage, with CGL and Employer’s Liability
scheduled as underlying, with limits not less than *****; (E) Commercial Auto
Liability with bodily injury and property damage limits not less than *****; (F)
Commercial Crime insurance with limits not less than *****; and (G) Media Errors
and Omissions including Advertising Liability with limits not less than *****
per occurrence and in the aggregate (which shall only apply to AMOI
content).  AMOI shall notify Playboy promptly in the event of any material
change, alteration, nonpayment of premium or cancellation of such insurance
policies.  All insurance policies shall be underwritten by insurers with an A.M.
Best rating of not less than A:IX. Upon the execution of this Agreement, AMOI
shall provide Playboy with a certificate of insurance, naming Playboy as an
additional insured as respects coverages (A), (B), (D) and (G) indicated above,
and renewal certificates as necessary for the Term of the Agreement.   It is
understood and agreed that each party shall be responsible for its own business
interruption insurance.

 
6

--------------------------------------------------------------------------------

 

4.6            Limitation of Liability.  except with respect to each party’s
obligation to indemnify the other party under this Agreement for Damages
suffered or incurred by any third party, neither party shall be liable to the
other party or any other person or entity for any indirect, special, incidental,
consequential, punitive or exemplary damages (including lost revenues,
anticipated revenues or profits), whether in an action in contract or tort,
under statute or otherwise, arising from or in connection with this agreement.


4.7            No Representation or Warranty.  Except as expressly provided
herein, neither party makes any representation or warranty, express or implied,
to the other party.  Specifically, AMOI makes no representation or warranty
regarding the revenues or profits to be made from the Properties as a result of
the Services or in connection with this Agreement.


ARTICLE V
MISCELLANEOUS


5.1            Force Majeure.  Notwithstanding anything contained in this
Agreement to the contrary, neither party shall be liable for any failure or
delay in the performance of any obligation under this Agreement to the extent it
is prevented from doing so by reasons beyond its reasonable control (including
but not limited to fires, natural disasters, acts of terrorism, strikes, labor
unrest, wholesaler or printer shutdowns, embargoes, civil commotion, acts of
civil or military authorities, or acts of God and equipment failure) and all
requirements as to notice and other performance required hereunder within a
specified period shall be automatically extended to accommodate the period of
pendency of such contingency which shall interfere with such performance.  The
excused party shall make all commercially reasonable efforts to minimize the
impact of a force majeure condition.  If a force majeure condition continues for
a period of more than forty-five (45) days, either party shall have the right to
terminate this Agreement.


5.2            Confidentiality.  Each party acknowledges that in the course of
satisfying its obligations hereunder, it may be exposed to or acquire
information that is identified as confidential by the other party (the
“Confidential Information”).  Accordingly, when a party (the “Receiving Party”)
receives Confidential Information from the other party (the “Disclosing Party”),
the Receiving Party shall, and shall obligate its employees and agents to: (i)
maintain the Confidential Information received from the Disclosing Party in
strict confidence; (ii) not disclose the Confidential Information received from
the Disclosing Party to a third party without the Disclosing Party’s prior
written approval (except as required by law); and (iii) not, directly or
indirectly, use the Confidential Information received from the Disclosing Party
for any purpose other than as may be required or permitted under this
Agreement.  Notwithstanding anything herein to the contrary, neither party shall
be prohibited from (a) disclosing Confidential Information under the direction
or authority of any governmental authority or judicial process, including the
filing of this Agreement with the SEC; (b) disclosing this Agreement or its
terms to its attorneys, accountants, agents or advisors; or (c) filing this
Agreement with, or disclosing the terms of this Agreement to, any lender to such
party who agrees to be bound by the provisions of this Paragraph
5.2.  Confidential Information shall not include:  (x) information which is or
becomes generally available to the public other than as a result of a disclosure
by a party not otherwise permitted by this Agreement; (y) information which was
or is independently developed by or already known to a party (other than through
a known breach of a confidentiality obligation to the other party) prior to
being furnished to such party pursuant to this Agreement; or (z) information
which becomes available to a party from a source other than the other party if
such source was not subject to any known obligation to the other party not to
disclose or transmit such information to the first party.

 
7

--------------------------------------------------------------------------------

 

5.3            Press Releases.  No press release or public disclosure, either
written or oral, of the existence or terms of this Agreement or the transactions
contemplated hereby shall be made by either party without the consent of the
other party except as may be mandated by law or governmental agency.


5.4            Notices.  All notices required under this Agreement shall be
given in writing via overnight courier or facsimile to the locations set forth
below or to such other location as either party may specify by written notice
hereunder.  Notices shall be deemed received two (2) calendar days after posting
if sent via overnight courier or one (1) business day after transmission if sent
via facsimile, provided that the sender shall have received and can produce a
transmission report indicating that all pages of the notice have been
transmitted to the correct facsimile number.


 
If to Playboy, then to:
Playboy Enterprises, Inc.

Attention:  Scott G. Stephen
680 North Lake Shore Drive
Chicago, Illinois 60611
 
Facsimile:
312 751 2818

 
Telephone:
312 751 8000



with a copy to:


Playboy Enterprises, Inc.
Attention:  General Counsel
680 North Lake Shore Drive
Chicago, Illinois 60611
 
Facsimile:
312 266 2042

 
Telephone:
312 373 2300



 
If to AMOI, then to:
American Media Operations, Inc.

Attention:  David J. Pecker, CEO, President and Chairman
One Park Avenue, 3rd Floor
New York, New York 10016
 
Facsimile:
212 696 0416


 
8

--------------------------------------------------------------------------------

 

 
Telephone:
212 545 4899



with a copy to:


American Media Operations, Inc.
Attention:  General Counsel
4950 Communication Avenue, Suite 100
Boca Raton, Florida 33431
 
Facsimile:
561 989 1224

 
Telephone:
561 989 1225



5.5            Severability.  If any provision of this Agreement is determined
to be void, unenforceable, or contrary to law, in whole or in part, it shall not
be deemed to affect or impair the validity of any other covenant or provision,
each of which is hereby declared to be separate and distinct.  If any provision
of this Agreement is so broad as to be unenforceable, such provision shall be
interpreted to be only so broad as is enforceable.  If any provision of this
Agreement is declared invalid or unenforceable for any reason other than
overbreadth, the offending provision shall be modified or eliminated so as to
maintain the essential benefits of the bargain among the parties hereto to the
maximum extent possible, consistent with law and public policy.


5.6            Further Assurances.  The parties shall take any actions and
execute any other documents that may be reasonably necessary or desirable to the
implementation and consummation of this Agreement or that may be reasonably
requested by any party hereto.  Each party shall cooperate with the other party
and provide any assistance reasonably requested by the other party to effectuate
the terms of this Agreement.  As a component of the cooperation between the
parties, AMOI shall provide Playboy with yearly schedules (which may be amended
or updated from time to time by AMOI) pertaining to the Services (the
“Schedules”).  Playboy agrees to exercise commercially reasonable efforts to
follow the Schedules.


5.7            Relationship.  The sole relationship between the parties is that
of independent contractors.  Nothing in this Agreement is intended to or shall
be construed to create a partnership, joint venture or employment relationship
between the parties.  Upon the approval of Playboy, AMOI may include the Exhibit
A Properties in its master contracts with third party vendors in order to carry
out the Services provided for in this Agreement.


5.8            Waiver.  The waiver by either party of any breach of any term,
covenant or condition contained in this Agreement shall not be deemed to be a
waiver of any subsequent breach of the same or any other term, covenant or
condition contained herein.  No covenant, term or condition of this Agreement
shall be deemed to have been waived by either party unless such waiver is in
writing and is signed by the party against whom such waiver is asserted.


5.9            Assignment.  Neither party may transfer or assign its rights or
obligations hereunder, in whole or in part, without the prior written consent of
the other party; however, (i) each party shall assign this Agreement, in full,
to any acquirer of all or substantially all of its business or assets if such
acquirer is a non-publisher person or entity; or (ii) each party shall assign
this Agreement, in full, to any acquirer of all or substantially all of its
business or assets if such acquirer is a publisher person or entity, except that
such publisher acquirer may terminate this Agreement upon not less than one (1)
year’s prior written notice.

 
9

--------------------------------------------------------------------------------

 

5.10          Governing Law; Jurisdiction.  This Agreement shall be governed by
and construed in accordance with the laws of the State of New York, without
regard to conflict of law principles.  Any controversy arising under, in
connection with or in any way relating to this Agreement shall be adjudicated
before a state or federal court of competent jurisdiction located in New York
County, New York.  By the execution and delivery of this Agreement, each party
(i) accepts, generally and unconditionally, the exclusive jurisdiction of such
court and any related appellate court, and irrevocably agrees to be bound by any
judgment rendered thereby in connection with this Agreement, and (ii)
irrevocably waives any objection it may now or hereafter have as to the venue of
any such suit, action or proceeding brought in such a court or that such court
is an inconvenient forum.


5.11          Entire Agreement.  This Agreement (together with the Exhibits
attached hereto) represents the entire understanding and agreement between the
parties with respect to the specific subject matter hereof.  There are no
representations, promises, warranties, covenants or undertakings other than
those contained in this Agreement.


5.12          Amendment.  No modification, amendment or supplement to any
provision of this Agreement shall be binding unless made in a tangible written
instrument and duly signed by both parties.


5.13          No Presumption.  The parties have participated jointly in the
negotiation and drafting of this Agreement.  If any ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties, and no presumption or burden of proof shall arise
favoring or disfavoring either party by virtue of the authorship of any of the
provisions of this Agreement.


5.14          Headings.  The headings in this Agreement are for the sole purpose
of convenience of reference and shall not in any way limit or affect the meaning
or interpretation of any of the terms or provisions of this Agreement.


5.15          Counterparts; Facsimiles.  This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same document.  Each party agrees
that the delivery of the Agreement by facsimile transmission shall be deemed to
be an original of the Agreement so transmitted.




[Remainder of Page Intentionally Left Blank]

 
10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.





 
PLAYBOY ENTERPRISES, INC.
         
By:
/s/ Howard Shapiro  
Name:
Howard Shapiro
 
Title:
Executive Vice President,
     
Law and Administration,
     
General Counsel and Secretary
                 
AMERICAN MEDIA OPERATIONS, INC.
         
By:
/s/ Christopher V. Polimeni  
Name:
Christopher V. Polimeni
 
Title:
Executive VP–Finance,
     
Chief Accounting Officer & Treasurer
                 
AMERICAN MEDIA, INC.
         
By:
/s/ Christopher V. Polimeni  
Name:
Christopher V. Polimeni
 
Title:
Executive VP–Finance,
     
Chief Accounting Officer & Treasurer


 
11

--------------------------------------------------------------------------------

 

Exhibit A
Properties




Playboy Magazine


Playboy Special Editions


Playboy Calendars


www.playboy.com

 
12

--------------------------------------------------------------------------------

 

Exhibit B
Services


1              PRODUCTION AND MANUFACTURING SERVICES AMOI shall provide those
production and manufacturing services necessary to publish the print and digital
editions of Playboy Magazine, Playboy Special Editions and Playboy Calendars
such as managing all costs associated with paper, printing, ink and prepress.


2              SALES, DISTRIBUTION AND MERCHANDISING SERVICES Through its
wholly-owned subsidiary, Distribution Services, Inc. (“DSI”), AMOI shall provide
Playboy with those necessary sales, distribution and merchandising services for
Playboy Magazine, Playboy Special Editions and Playboy Calendars in the US and
Canada.  Specifically, AMOI shall: (a) perform necessary circulation marketing
and reporting services for such Playboy Magazine, specials, and calendars in the
US and Canada, including: (i) national distribution by wholesale and retail
accounts,  and (ii) marketing and promotional programs, including outserts and
polywraps; (b) set issue print order and draw; (c) sales reporting, i.e.,
initial estimate at 1 week/sale to final sale; (d) manage and monitor all
related expenses, including RDA/RDP; and (e) prepare annual budgets and
reforecasts on an as needed basis.


Additionally, AMOI shall cause DSI to pay Playboy those amounts owed to Playboy
under the following advance structure:


 
a.
First Advance: Playboy shall be paid an amount equal to ***** of the estimated
net sales of the average of the last three (3) issues of such publication for
which final billings have been determined, payable not later than thirty (30)
days after the on-sale date of the issue and upon receipt by AMOI of the
printer’s completion notice,  For the final issue of Playboy Magazine on sale in
each year, the advance shall be payable not later than the last business day of
the year of the on-sale date of the issue.  (With respect to any particular
issue of the publications for which there is a substantial increase in both the
print run and the projected net sales, an amount to be mutually agreed upon by
AMOI and Playboy, payable at a mutually agreed upon time.)

 
b.
Second Advance: Playboy shall be paid an amount equal to ***** of AMOI’s
estimate of final billings (which estimate of final billings shall not project
estimated returns or other charges for the period ***** days after the off-sale
date of the publications) less the amount of the First Advance not later than
sixty (60) days from and after the off-sale date of that issue of the
publications.

 
c.
Final Settlement: Final Settlement of those amounts owed to Playboy (or AMOI, as
the case may be) shall occur no later than one hundred twenty (120) days after
the off-sale date of each of the publications.



3              SUBSCRIPTION PROMOTION AND SUBSCRIPTION SALES SERVICES AMOI shall
provide those subscription promotion, sales and management services for the
print and digital editions of Playboy Magazine that are necessary to maintain
the Guaranteed Rate Base. Specifically, AMOI shall:  (a) manage promotional
programs, including  direct-to-publisher (direct mail, inserts and online),
third-party/verified (if any), and renewal and billing promotions;  (b) manage
reporting and fulfillment, including publisher-related functions; (c) monitor
postal expenses; (d) set issue print order/mainfile and supplements; (e)
maintain comp list and office copies; (f) perform forecast/modeling on an
as-needed basis; (g) perform monthly FYE reporting, and annual budgets; (h)
coordinate and manage external reporting, including: ABC,  Rapid Report,
Fast-Fax, biannual publisher statements, annual audit reports and Annual
Statements of Ownership; (i) manage The Specialists (third party list management
company) and all related aspects of Playboy’s list rental business; and (j)
manage the Zinio relationship and the Amazon print subscription
relationship.  AMOI will also provide the above services as they relate to
Playboy Special Editions and Playboy Calendars.  For the avoidance of doubt,
consistent with current procedures, cash receipts from subscriptions will
continue to be deposited by CDS into the existing Playboy bank account.

 
13

--------------------------------------------------------------------------------

 

4              PRINT ADVERTISING, DIGITAL ADVERTISING, AND RELATED SERVICES 
AMOI shall provide advertising sales and related services for Playboy Magazine
and playboy.com.  Playboy will be presented as part of AMOI’s “Men’s Network”
including Playboy, Men’s Fitness, UFC, Muscle & Fitness and Flex on an “all or
none” basis and strongly encouraged to be included as part of a “Men’s Network”
advertising space purchase. AMOI must adhere to Playboy’s guidelines regarding
advertising standards with respect to Playboy, as attached hereto as Exhibit G,
and which may be amended by Playboy from time to time. AMOI understands and
agrees that all advertising, including the look, feel and placement, is subject
to the reasonable approval of Hugh Hefner.  In the event there is remnant
advertising inventory on playboy.com, Playboy reserves the right to place house
ads in that space.  Playboy reserves the right to set minimum rates at which ad
pages may be sold.


5              PRODUCE & MANAGE CERTAIN PLAYBOY BRANDED EVENTS. AMOI, with the
approval of Playboy, may produce/manage certain events, including, but not
limited to the  Playboy Superbowl Party, Playboy Kentucky Derby Party, Indy 500,
UFC Viewing Party at the Mansion – Summer & Fall,  Mardi Gras Party, Halloween
Party at the Mansion, SXSW Music Festival, Midsummer Night’s Dream Party at the
Mansion (such Midsummer Night’s Dream event shall only be held by AMOI: (i) upon
the express approval of Playboy; and (ii) if Hugh Hefner is not holding such
event himself), (collectively, the “Playboy Branded Events”) as well as AMOI
events with Playboy inclusion, which may include the following, Mr. Olympia,
Ultimate Athlete, Weider Fitness Festival, Shape Bikini Body Tour, Get America
Fit Tour, (collectively, the “AMOI Events”) in their entirety including
financial responsibility and P&L management, venue selection, vendor
negotiations, facilities inspection, talent booking, event promotion, food and
beverage, ticket sales and distribution, insurance and signage, sponsorship
sales, event set up, staffing, security, contest admin, reporting to sponsors,
clean up and post event P&L reporting.  Playboy will retain the rights to
approve all aspects of any AMOI managed Playboy Branded Events, including
budget, venue, creative, ticket sales and ticket sales resalers/promoters, etc.
in order to ensure that they are in concert with the Playboy brand image. For
AMOI managed Playboy Branded Events that occur in cities where a Playboy
Location Based Entertainment (“LBE”) venue exists, the event shall take place at
such LBE venue unless Playboy approves otherwise.  Playboy agrees that in every
instance that AMOI utilizes an LBE venue, the cost to AMOI for the use of the
LBE venue shall be at the “Playboy Discounted Cost,” which shall be the same
cost that Playboy would incur if Playboy utilized such LBE venue. Playboy will
retain the right to produce its own events in support of its other businesses
(and licensees) and its own consumer events for profit (as well as Mansion
events and LBE venue events). The exclusivity for certain holiday-themed Playboy
Branded Events (i.e. Halloween and Mardi Gras) is limited to the specific city
in which the Playboy Branded Event has historically been held and naturally
resides (e.g. Los Angeles for Halloween and New Orleans for Mardi Gras).  Both
parties acknowledge that Playboy has entered into an LBE licensing agreement
with a third party for a Playboy Club located in South Beach Miami, Florida and
agree that because of the sensitivities of the 2010 Super Bowl being this LBE
venue’s premier event, such event will be managed jointly by Playboy, AMOI and
the LBE licensee. The LBE property will be renovated, branded Playboy and may be
open in time for the Super Bowl. In any event, Playboy has committed to the LBE
licensee that the property will be the venue for the 2010 Playboy Super Bowl
Party.  The property can accommodate sponsorships, but pricing and sponsorship
placements are to be agreed upon with Playboy’s LBE licensee.  Playboy will work
with AMOI and the LBE licensee to ensure that all of AMOI’s requirements for a
Super Bowl party are achieved, at reasonably discounted terms and at “in-house”
rates.

 
14

--------------------------------------------------------------------------------

 

6              BACK OFFICE SERVICES AMOI shall provide back office services such
as ad billing, credit and collections, subscription accounting, newsstand
accounting, manufacturing accounting, accounts payable, treasury and cash
management, planning, reporting and general ledger and bookkeeping
services.  Specifically, AMOI shall provide the following services:


 
a.
Ad Billing – AMOI will receive insertion orders for all ad pages sold (and
digital ads sold) by the AMOI Advertising departments beginning with the March
2010 issue for the print edition of Playboy Magazine and as soon as practicable,
but no later than February 1, 2010 for advertising on Playboy.com.  All orders
will be verified and invoiced, with revenue recognized on the on-sale date for
the print edition.



 
b.
Credit and Collections – for all new clients, the AMOI Credit Department will
perform credit checks in accordance with AMOI’s Credit Policy.  This service
implementation will coincide with the AMOI Ad Sales Department’s efforts.  In
addition, the AMOI Collections Department will work with the Playboy Collections
Department to ensure a smooth transition of the collection efforts.



 
c.
Subscription Accounting – AMOI will work with Playboy’s accounting department
and third party vendors  to ensure a smooth transition of data flow and
reporting.



 
d.
Newsstand Accounting – AMOI will work with Playboy’s accounting department and
third party vendors to ensure a smooth transition of data flow and reporting.



 
e.
Manufacturing Accounting – AMOI will work with Playboy’s accounting department
and third party vendors to ensure a smooth transition of data flow and
reporting.



 
f.
Accounts Payable AMOI will take over all “AP” transactions associated with its
performance of the services set forth above.



 
g.
Treasury and Cash Management – In conjunction with the collection efforts of
AMOI, Playboy shall establish a separate bank account owned by Playboy (the
“Playboy Bank Account”), which shall be jointly operated by Playboy and
AMOI.  AMOI shall exercise reasonable best efforts to deposit the appropriate
funds into the Playboy Bank Account immediately upon receipt.  Furthermore, all
AP disbursements, including AMOI’s fees shall be drawn on the Playboy Bank
Account.  On a monthly basis, all excess funds in the Playboy Bank Account
(along with a full accounting of cash receipts and cash disbursements) shall be
remitted to Playboy.  In the event that the funds in the Playboy Bank Account
are not sufficient to cover AMOI’s monthly Service Fees, AMOI shall invoice
Playboy for all amounts owed, and Playboy shall remit such funds to AMOI within
thirty (30) days.


 
15

--------------------------------------------------------------------------------

 

 
h.
Planning – with respect to all of the areas serviced by AMOI, the AMOI Planning
department shall provide Full Year Estimate (FYE) updates weekly to Playboy’s
management team for review and analysis in a mutually agreeable format.



 
i.
Bookkeeping and Financial Reporting – AMOI shall process all transactions with
respect to the areas serviced by AMOI and will provide Playboy’s management with
a detailed  general ledger reflecting all such transactions and related analyses
and reports by the third (3rd) work day of the month following the month which
is being closed in a format mutually agreeable to the parties.


 
16

--------------------------------------------------------------------------------

 

Exhibit C


Intentionally Deleted

 
17

--------------------------------------------------------------------------------

 
 

 
2010 Business Plan
     
Revenue:
AMI - Maintain Quality, Frequency & Rate Base of*****
 
2010 Services
AMI - Maintain Quality, Frequency & Rate Base of *****
Newsstand
*****
 
Number of Issues Served
11
Subscription
*****
 
Number of Issues Delivered
11
Circulation
*****
 
Trim Size
*****
Advertising
*****
             
$5.99 single issues/ $6.99
Total Revenue
*****
 
Newsstand Price
Holiday
     
Average Newsstand Copies Sold (Monthly)
*****
Expenses:
   
Rate Base
*****
Paper
       
Manufacturing
*****
 
Pages - National Edition
 
Manufacturing Management
*****
 
Editorial
*****
Pre-Press
*****
 
Advertising
*****
Editorial
*****
 
House Space (Non-Paid Ads)
*****
Subscription Promotion
*****
 
Total Pages
*****
Subscription Management
*****
     
Newsstand Promotion
*****
 
Total Print Run:
 
Shipping/Handling/Fulfillment
*****
 
Subscription - Print Run
*****
Ad Sales/Marketing
*****
 
Newsstand - Print Run
*****
Accounting Services
*****
 
Other/Comp/Office Copy Print Run
*****
Expense before PEI/One-time
*****
 
Total Print Run
*****
         
Contribution
*****
 
Total Pages Printed (in Millions)
       
Total Editorial Pages Printed (in Millions)
*****
     
Total Advertising Pages Printed (in Millions)
*****
     
Total House Ad Pages Printed (in Millions)
*****
     
Total Pages Printed (in Millions)
*****
               
Paper Costs
*****
     
Paper Costs per Million Printed Pages
*****
     
Manufacturing Costs
*****
     
Manufacturing Costs per Million Printed Pages
*****


 
18

--------------------------------------------------------------------------------

 

EXHIBIT D


Playboy Magazine
Business Plan w/ Assumptions
Calendar Year 2011



     
Assumptions
 
2011 Business Plan
     
Revenue:
AMI - Maintain Quality, Frequency & Rate Base of *****
 
2011 Services
AMI - Maintain Quality, Frequency & Rate Base of *****
Newsstand
*****
 
Number of Issues Served
12
Subscription
*****
 
Number of Issues Delivered
12
Circulation
*****
 
Trim Size
*****
Advertising
*****
             
$6.99 single issues/ $7.99
Total Revenue
*****
 
Newsstand Price
Holiday
     
Average Newsstand Copies Sold (Monthly)
*****
Expenses:
   
Rate Base
*****
Paper
*****
     
Manufacturing
*****
 
Pages - National Edition
 
Manufacturing Management
*****
 
Editorial
*****
Pre-Press
*****
 
Advertising
*****
Editorial
*****
 
House Space (Non-Paid Ads)
*****
Subscription Promotion
*****
 
Total Pages
*****
Subscription Management
*****
     
Newsstand Promotion
*****
 
Total Print Run:
 
Shipping/Handling/Fulfillment
*****
 
Subscription - Print Run
*****
Ad Sales/Marketing
*****
 
Newsstand - Print Run
*****
Accounting Services
*****
 
Other/Comp/Office Copy Print Run
*****
Expense before PEI/One-time
*****
 
Total Print Run
*****
         
Contribution
*****
 
Total Pages Printed (in Millions)
       
Total Editorial Pages Printed (in Millions)
*****
     
Total Advertising Pages Printed (in Millions)
*****
     
Total House Ad Pages Printed (in Millions)
*****
     
Total Pages Printed (in Millions)
*****
               
Paper Costs
*****
     
Paper Costs per Million Printed Pages
*****
     
Manufacturing Costs
*****
     
Manufacturing Costs per Million Printed Pages
*****


 
19

--------------------------------------------------------------------------------

 

Exhibit E


Service Fees


 
1.
PRODUCTION AND MANUFACTURING SERVICES



AMOI Fees: The fee for these management services shall be ***** per year,
payable ***** monthly.


 
2.
SALES, DISTRIBUTION AND MERCHANDISING SERVICES



AMOI Fees (via DSI)


Playboy Magazine: ***** of net retail dollar sales (i.e., the number of copies
sold multiplied by the cover price) for Playboy Magazine. DSI will receive an
additional ***** of the cover price for all copies of Playboy Magazine sold in a
calendar year once the aggregate average units sold per issue in the US and
Canada exceeds ***** copies and average sell thru exceeds *****. For purposes of
clarification, the additional ***** of the cover price will be paid only on the
number of copies sold in excess of *****.


Special Editions and Calendars: ***** of net retail dollar sales (i.e., the
number of copies sold multiplied by the cover price) for each of the Special
Editions and Calendars published. DSI will receive an additional ***** of the
cover price for all copies of Special Editions issues sold in a calendar year
once the aggregate average units sold per Special Editions issue in the US and
Canada exceeds ***** copies and average sell thru exceeds *****.  For purposes
of clarification, the additional ***** of the cover price will be paid only on
the number of copies sold in excess of *****.


 
3.
SUBSCRIPTION PROMOTION AND SUBSCRIPTION SALES SERVICES



AMOI Fees:  The fee for these management services shall be ***** per year,
payable ***** monthly.


 
4.
PRINT ADVERTISING, DIGITAL ADVERTISING, AND RELATED SERVICES



AMOI Fees (Print Advertising Services):


 
·
***** of the first ***** of “Net Ad Receipts” per annum;

 
·
***** of the Net Ad Receipts per annum above *****, but below *****; and

 
·
***** of the Net Ad Receipts per annum above *****.

 
·
Net Ad Receipts shall mean the total of all ad revenues invoiced (net of all
advertising discounts, rebates, bad debts, collection fees, custom production
costs and advertiser self funded marketing programs).



AMOI Fees (Digital Advertising Services):


 
·
***** of the first ***** of Net Ad Receipts per annum;

 
·
***** of the Net Ad Receipts per annum above *****, but below *****; and

 
·
***** of the Net Ad Receipts per annum above *****.


 
20

--------------------------------------------------------------------------------

 

 
·
Net Ad Receipts shall mean the total of all ad revenues invoiced (net of all
advertising discounts, rebates, bad debts, collection fees, custom production
costs and advertiser self funded marketing programs).



 
5.
PRODUCE & MANAGE CERTAIN PLAYBOY BRANDED EVENTS



AMOI Fees: Playboy Branded Events Management:


 
·
***** of the first ***** of Playboy Branded Event profits per annum;

 
·
***** of Playboy Branded Event profits above *****, but below ***** per annum;
and

 
·
***** of Playboy Branded Event profits per annum above *****.



It is understood and agreed that the Playboy Branded Events for sponsorship may
include, but are not limited to the following:
 
a.
Playboy Superbowl Party

 
b.
Playboy Kentucky Derby Party

 
c.
Indy 500

 
d.
UFC Viewing Party at the Mansion – Summer & Fall

 
e.
Mardi Gras Party

 
f.
Halloween Party at the Mansion

 
g.
SXSW Music Festival

 
h.
Midsummer Night’s Dream Party at the Mansion (only at the approval of Hugh
Hefner or an authorized designee)



AMOI Fees:  AMOI Events with Playboy Inclusion:


 
·
***** of the first ***** of Playboy’s Proportionate Share of AMOI Event profits
per annum;

 
·
***** of Playboy’s Proportionate Share of AMOI Event profits above *****, but
below ***** per annum; and

 
·
***** of Playboy’s Proportionate Share of AMOI Event profits per annum above
*****.

 
·
“Proportionate Share” shall mean the amount of net profits allocated and paid to
Playboy, which shall be based upon the ratio of Playboy specific revenue to
total revenue.



It is understood and agreed that approved AMOI Events with Playboy inclusion may
include, but are not limited to, the following:


 
a.
Mr. Olympia

 
b.
Ultimate Athlete

 
c.
Weider Fitness Festival

 
d.
Shape Bikini Body Tour

 
e.
Get America Fit Tour



 
6.
BACK OFFICE SERVICES



AMOI Fees:  The fee for these management services shall be ***** per year,
payable ***** monthly.

 
21

--------------------------------------------------------------------------------

 

It is understood AMOI has retained KPMG to perform the necessary testing to
issue a SAS 70 Type I audit report as of October 30, 2009.  This report will be
available by the end of November.  It is further agreed and understood that AMOI
will take all necessary actions to ensure that a SAS 70 Type II audit report is
available for calendar 2010 and each year for the Term of the Agreement.

 
22

--------------------------------------------------------------------------------

 
 

   
2010
   
2011
     
Net
         
Net
           
Copies
   
Source
   
Copies
   
Source
     
Served
   
Mix %
   
Served
   
Mix %
                           
Renewals Business
    *****       *****       *****       *****                                  
 
Direct to Publisher
    *****       *****       *****       *****                                  
 
Agent Business
    *****       *****       *****       *****                                  
 
Total Subscriber Mix
    *****       *****       *****       *****  


 
23

--------------------------------------------------------------------------------

 

Exhibit G
Advertising Guidelines


*****
 
 
24

--------------------------------------------------------------------------------